DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Specification
The use of the terms CONSTANTAN, NICHROME and CHROMEL, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	On page 2 of the response dated 9/6/2022, it is recognized that Applicants intended to amend the specification, however, the amendment does not include page, paragraph and/or line numbers and does not appear to include the accompanied generic language.  Page 2 of the response dated 9/6/2022 mentions a substitute specification, however, there does not appear to be one of record.  Clarification and/or correction is requested.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification appears to be devoid of antecedent basis for the claim language present in amended claim 3.  Specifically, the specification does not provide support for the generic terminology and percentages recited in amended claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, as amended, includes new language which provides the generic terminology and component percentages associated with the trademark/trade name material recited in claim 3.  While the originally filed disclosure provides support for the listed trademark/trade name material, the originally filed disclosure fails to provide support for the new language of claim 3 that includes the generic material and percentages associated with the generic material.  Applicants’ response fails to provide any additional evidence that establishes that these materials and percentages were associated with the listed trademark/trade name materials at the time of filing the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade names CONSTANTAN, NICHROME and CHROMEL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe thermopile materials of construction and, accordingly, the identification/description is indefinite.  While amended claim 3 now contains the generic language associated with the trademark/trade name material, the claim still uses the trademark/trade name to identify/describe thermophile material of construction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudenbacher et al.(US 2009/0305319).
With respect to claim 1, the reference of Baudenbacher et al. discloses a device (Fig. 25A and 25B) which is structurally capable of measuring the metabolic rate of a single cell including: a highly sensitive thermopile-based microcalorimetric sensor (2506), wherein the thermopile-based microcalorimetric sensor provides sub nano-Watt resolution (¶[0312]-[0316]) and wherein the sub nano-Watt resolution measures energy production and consumption in a single cell in real time (¶[0313] “silicon transducer device capable of detecting minute heat changes arising from changes in the metabolism of a single cell with a response time of a few milliseconds.  The Picocalorimeter, with a sensitivity of 1-50 pW, results in an improvement of more than four orders of magnitude and hence achieve single cell sensitivity”).
With respect to claim 8, in the absence of further positively recited structure, the sensor (2506) is considered to be structurally capable of being directly linked between an input power and the thermopile output to be calibrated.
With respect to claim 10, the sensor provides tens of pico-Watt resolution (¶[0313]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS).
The reference of Baudenbacher et al. has been discussed above with respect to claim 1.
With respect to claim 2, the reference of Baudenbacher teaches each individual sensor element comprises a membrane and at least one thermopile disposed on the membrane (para [0314].  Although the reference of Baudenbacher does not explicitly demonstrate a microcalorimetric sensor that includes a plurality of sensor elements, the reference of Baudenbacher contemplates that a sensor might include a plurality of individual sensor elements (¶[0190] and [0200]).
 As a result, it would have been obvious to one of ordinary skill in the art to create a sensor comprising a plurality of the sensor elements taught by the reference of Baudenbacher so that a plurality of sample volumes can be analyzed in parallel. 
The reference of Baudenbacher also does not teach at least one heating element disposed on the same membrane as the at least one thermopile.
The reference of Lee et al. teaches a thermopile-based microcalorimetric sensor (pg 15226, figure 1, 'Parylene-polymer-based microfluidic calorimeter chip'), wherein the individual sensor element comprises a membrane (pg 15226 figure 1C-D) and a combination of at least one heating element (pg 15226 figure 1D; pg 15229, figure 6A; note that while the two metallic traces in pg 15229 figure 6A are not labeled, it is obviously implied by context that the device shown in pg 15229 figure 6A comprises a heating unit, similarly to the device shown in pg 15226 figure 1D) and at least one thermopile (pg 15226 figure 1D; pg 15229, figure 6A; note that while the two metallic traces in pg 15229 figure 6A are not labeled, it is obviously implied by context that the device shown in pg 15229 figure 6A comprises a thermopile, similarly to the device shown in pg 15226 figure 1D; pg 15229 right column para 1, 'Two microfluidic channels, each isolated on a suspended parylene membrane, pass over the two ends of the thermopile') disposed on the same membrane (pg 15226 figure 1C-E; pg 15229 figure 6A). 
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to modify the sensing element of the reference of Baudenbacher by incorporating a heating element as taught by the reference of Lee et al., because both the reference of Baudenbacher is directed towards high sensitivity microcalorimeters, and the reference of Lee teaches that the heating element is useful for calibrating the sensing element of a high sensitivity microcalorimeter (pg 15227 right column para 2, We calibrated the calorimeter by measuring the thermoelectric voltage induced in response to an electric power applied to a gold-resistive heater inside the chamber'; pg 15228 figure 3).
With respect to claim 4, the combination of the references of Baudenbacher et al. and Lee et al. has been discussed above with respect to claim 2.  The reference of Lee et al. further teaches an individual sensor element includes one sample loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers ...for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference) with a heating element disposed therein (pg 15226, figure 1; pg 15229, figure 6; note that while the heating element and the thermopile are not explicitly identified in the device of figure 6, it is obviously implied by context that the device of figure 6A contains the same one of the two metallic traces in figure 6A is a thermopile and the other is a heater, similarly to the device of figure 1 D-E) , and a separate reference loading area disposed surrounding the sample loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers ... for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference). 
The reference of Lee et al. does not teach four separate reference loading areas. The reference of Lee et al. does not teach the sample loading area is centrally positioned. The reference of Lee et al. does not explicitly teach that the sample loading and reference loading areas are disposed on the same membrane (pg 15229 right column para 1, 'In Fig. 6 ... Two microfluidic channels, each isolated on a suspended parylene membrane'; note that while pg 15229, figure 68 shows the sample loading area and reference loading area together in one image, it is not clear whether the two areas lie on the same membrane or on two separate membranes). 
However, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to reduce noise in the reference measurement by recording multiple reference measurements at once, as a matter of routine optimization. It would have been obvious to one of ordinary skill in the art to position the multiple reference areas around a centrally positioned sample loading area, so that the sample is equidistant from each reference. It would have been obvious to one of ordinary skill in the art to place both loading areas on the same membrane in order to make a more compact device, as a matter of routine optimization.
With respect to claim 5, the combination of the references of Baudenbacher et al. and Lee et al. has been discussed above with respect to claim 2.  The reference of Lee et al. further teaches an individual sensor element includes a single sample loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers... for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference) and a single reference loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers... for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference), wherein the sample loading area and the reference loading area are each provided with heating elements (pg 15226, figure 1; pg 15229, figure 6, 'identical measurement chambers'; note that while the heating element and the thermopile are not explicitly identified in the device of figure 6, it is obviously implied by context that one of the two metallic traces in figure 6A is a thermopile and the other is a heater, similarly to the device of figure 1 D-E). Lee does not explicitly teach that the sample loading and reference loading areas are disposed on the same membrane (pg 15229 right column para 1, 'In Fig. 6 ... Two microfluidic channels, each isolated on a suspended parylene membrane'; note that while pg 15229, figure 68 shows the sample loading area and reference loading area together in one image, it is not clear whether the two areas lie on the same membrane or on two separate membranes). 
In the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to place both loading areas on the same membrane in order to make a more compact device, as a matter of routine optimization.
With respect to claim 6, the combination of the references of Baudenbacher et al. and Lee et al. has been discussed above with respect to claim 2.  The reference of Lee et al. further teaches an individual sensor element includes one reference loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers... for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference) with a separate sample loading area (pg 15229, figure 6A-B, 'Flow calorimeter chip ... with two identical measurement chambers ... for differential measurement'; note that one of the two measurement chambers is arbitrarily assigned as the sample and the other is the reference), disposed surrounding the reference loading area (as shown in figure 68). Lee does not teach four separate sample loading areas. Lee does not teach the reference is centrally positioned. Lee does not explicitly teach that the sample loading and reference loading areas are disposed on the same membrane (pg 15229 right column para 1, 'In Fig. 6 ... Two microfluidic channels, each isolated on a suspended parylene membrane'; note that while pg 15229, figure 68 shows the sample loading area and reference loading area together in one image, it is not clear whether the two areas lie on the same membrane or on two separate membranes). 
As a result and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to reduce noise in the sample measurement by recording multiple sample measurements at once, as a matter of routine optimization. It would have been obvious to one of ordinary skill in the art to position the multiple sample areas around a centrally positioned reference loading area, so that the reference is equidistant from each sample.  It would have been obvious to one of ordinary skill in the art to place both loading areas on the same membrane, in order to make a more compact device as a matter of routine optimization.
With respect to claim 7, in the absence of further positively recited structure, the heating elements of the modified primary reference as discussed above with respect to claim 2 are considered to be structurally capable of being configured for scanning measurements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS) taken further in view of Huang et al.(US 8,943,888).
The combination of the references of Baudenbacher et al. and Lee et al. have been discussed above with respect to claim 2.
Claim 3 differs by reciting the use of materials for the thermopile that art not disclosed in either of the references of Baudenbacher et al. or Lee et al.
The reference of Huang et al. discloses that when manufacturing a micromachined microsensor device, it is known in the art to employ a combination of constantan and nichrome (col. 2, line 33, to col. 3, line 6).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a combination of constantan and nichrome when making the thermopile of the modified primary reference for the known and expected result of using alternative materials recognized in the art to manufacturing a microsensor thermopiles.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS) taken further in view of Koh et al.(Sens. And Actu.).
The combination of the references of Baudenbacher et al. and Lee et al. have been discussed above with respect to claim 2.
While the structure resulting from the combination of the references of Baudenbacher et al. and Lee et al. includes a heating element, claim 9 differs by reciting that the heating element is serpentine shaped.
The reference of Koh et al. discloses a microchip calorimeter structure that includes a serpentine heating element (Fig. 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ an art recognized heating element structure when manufacturing a microsensor device that requires a heating element as part of the microcalorimetric sensing device as is conventional in the art as evidenced by the reference of Koh et al.

Response to Arguments
CLAIM REJECTIONS UNDER 35 USC 112
The rejection of claim 9 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 9 in the response dated 9/6/2022.

With respect to the rejection of claim 3 under 35 USC 112(b), the rejection has been maintained because the claim still includes the trademark/trade name of the materials of the thermopile.  The use of trademarks and/or trade names in claims is improper for the reasons set forth above in the 35 USC 112(b) rejection of claim 3.
 
CLAIM REJECTIONS UNDER 35 USC 102
With respect to the rejection of Claims 1, 8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Baudenbacher et al.(US 2009/0305319), Applicants argue (pages 7-9 of the response dated 9/6/2022) that the rejection is improper because “Baudenbacher does not teach a highly sensitive thermopile-based microcalorimetric sensor, wherein the thermopile-based microcalorimetric sensor provides sub nano-Watt resolution, wherein the sub nano-Watt resolution measures energy production and consumption in the single cell in real time. There is no sub nano-Watt "resolution" taught or the measuring of energy production and consumption in the single cell in real time, by Baudenbacher.”
In response the Examiner maintains that the rejection is proper because the thermopile-based microcalorimetric sensor disclosed by the reference of Baudenbacher et al. provides sub nano-Watt resolution (¶[0312]-[0316]) and wherein the sub nano-Watt resolution measures energy production and consumption in a single cell in real time (¶[0313] “silicon transducer device capable of detecting minute heat changes arising from changes in the metabolism of a single cell with a response time of a few milliseconds.  The Picocalorimeter, with a sensitivity of 1-50 pW, results in an improvement of more than four orders of magnitude and hence achieve single cell sensitivity”).  Note, while the reference of Baudenbacher et al. does not specifically employ the language “sub nano-Watt resolution”, the disclosure of pW (pico-Watt) resolution meets the language “sub nano-Watt resolution” since a unit of pico-Watt is smaller that a nano-Watt and the use of the term “sub” implies that the units would be smaller than nano-Watt.  It is noted that the instant specification supports this position since it uses the language “the microcalorimeter device provides sub-nanoWatt resolution and even tens of pico-Watt resolution” (Abstract)(¶[0005])(Fig. 20).

CLAIM REJECTIONS UNDER 35 USC 103
With respect to the rejection of Claims 2 and 4-7 under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS); the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS) taken further in view of Huang et al.(US 8,943,888); and the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Baudenbacher et al.(US 2009/0305319) in view of Lee et al. (PNAS) taken further in view of Koh et al.(Sens. And Actu.), Applicants argue (page 10 of the response dated 9/6/2022) that the rejection is improper because the additionally cited references fail to cure the deficiencies of the primary reference of Baudenbacher et al. argued previously with respect to claim 1.
In response, the Examiner maintains that the reference of Baudenbacher et al. meets the limitations of claim 1 for reasons set forth previously.  The additionally cited references have been cited to address the additional features of the dependent claims and were not relied upon to address the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB